Exhibit 10.4

SECOND LIEN SECURITY AGREEMENT

SECOND LIEN SECURITY AGREEMENT, dated as of August 20, 2009, between North
American Technologies Group, Inc., a Delaware corporation (“NATK”), TieTek
Technologies, Inc., a Texas Corporation (“TTT”), and TieTek LLC, a Delaware
limited liability company (“TieTek” and together with NATK and TTT, the
“Debtors” and each individually a “Debtor”), and Opus 5949 LLC (formerly known
as Tie Investors, LLC), a Texas limited liability company (the “Secured Party”).

WHEREAS, the Debtors and Secured Party have entered into a Second Lien Loan
Agreement (the “Loan Agreement”) of even date herewith pursuant to which the
Secured Party has agreed to loan to Debtors certain funds on the terms and
conditions set forth therein;

WHEREAS, pursuant to the Loan Agreement, the Debtors have agreed to execute and
deliver this Second Lien Security Agreement (this “Agreement”) to secure the
payment and performance of the Obligations (as defined below); and

WHEREAS, the Debtors wish to grant a security interest in favor of the Secured
Party as herein provided.

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions and Construction. All capitalized terms used herein without
definitions shall have the respective meanings provided therefor in the Loan
Agreement. The term “State,” as used herein, means the state of Texas. All terms
defined in the Uniform Commercial Code of the State and used herein shall have
the same definitions herein as specified therein. However, if a term is defined
in Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9. The term “Obligations,” as used herein, means
the Loans and all other obligations of the Debtors to the Secured Party to make
the payment under the Loan Documents and all other obligations and liabilities
of the Debtors under this Agreement.

In this Agreement, the following rules of construction and interpretation shall
be applicable: (i) no reference to “proceeds” in this Agreement authorizes any
sale, transfer or other disposition of any Collateral by any Debtor;
(ii) “includes” and “including” are not limiting; (iii) “or” is not exclusive;
and (iv) “all” includes “any” and “any” includes “all.” To the extent not
inconsistent with the foregoing, the rules of construction and interpretation
applicable to the Intellectual Property Security Agreement shall also be
applicable to this Agreement and are incorporated herein by this reference.

2. Grant of Security Interest. Each Debtor hereby grants, assigns, mortgages,
pledges and transfers to the Secured Party, to secure the payment and
performance in full of all of the Obligations, a Lien on and security interest
in, each and all of such Debtor’s right, title and



--------------------------------------------------------------------------------

interest in the following property and assets and all other personal property of
such Debtor, whether now owned by such Debtor or hereafter acquired and whether
now existing or hereafter coming into existence and wherever located (all being
collectively referred to herein as “Collateral”), including, without limitation:
(i) Accounts; (ii) Chattel Paper (whether tangible or electronic);
(iii) Commercial Tort Claims set forth on Schedule II; (iv) Deposit Accounts and
all other bank accounts and deposits therein; (v) Documents; (vi) Equipment;
(vii) financial assets; (viii) Fixtures; (ix) General Intangibles; (x) Goods;
(xi) Instruments; (xii) insurance claims and proceeds; (xiii) Inventory;
(xiv) Investment Property; (xv) Supporting Obligations and Letter of Credit
Rights; (xvi) Payment Intangibles; (xvii) Promissory Notes; (xviii) Intellectual
Property, (xviv) money, cash or cash equivalents of such Debtor, and (xviv) all
other tangible and intangible property of such Debtor, including, without
limitation, all proceeds, tort claims, products, accessions, rents, profits,
income, benefits, substitutions, additions and replacements of and to any of the
foregoing (including, without limitation, any proceeds of insurance thereon,
insurance claims and all rights, claims and benefits against any person relating
thereto), other rights to payments not otherwise included in the foregoing and
all books, correspondence, files, records, invoices and other papers, including
without limitation all tapes, cards, computer runs, computer programs, computer
files and other papers, documents and records in the possession or under the
control of such Debtor or any computer bureau or service company from time to
time acting for such Debtor, and all proceeds of the foregoing.

3. Authorization to File Financing Statements. Each Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of such Debtor now owned or hereafter acquired or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code of the State
or such jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail and (b) provide any other information required by part 5 of
Article 9 of the Uniform Commercial Code of the State, or such other
jurisdiction, for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether such Debtor is an organization,
the type of organization and any organizational identification number issued to
such Debtor and (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. Each
Debtor agrees to furnish any such information to the Secured Party promptly upon
the Secured Party’s request.

4. Other Actions as to Any and All Collateral. Each Debtor further agrees, at
the request and option of the Secured Party, to take, at such Debtor’s expense,
any and all other actions the Secured Party may determine to be necessary or
useful for the attachment, perfection and priority of, and the ability of the
Secured Party to enforce, the Secured Party’s security interest in any and all
of the Collateral, including, without limitation, (a) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the Uniform Commercial Code, to the extent, if any, that such Debtor’s
signature thereon is required therefor, (b) causing the Secured Party’s name to
be noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party’s security interest in such
Collateral,



--------------------------------------------------------------------------------

(c) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the Secured
Party to enforce, the Secured Party’s security interest in such Collateral,
(d) obtaining governmental and other third party waivers, consents, and
approvals in form and substance satisfactory to Secured Party, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral, (e) obtaining waivers from mortgagees and landlords in
form and substance satisfactory to the Secured Party, and (f) taking all actions
under any earlier versions of the Uniform Commercial Code or under any other
law, as reasonably determined by the Secured Party to be applicable in any
relevant Uniform Commercial Code or other jurisdiction, including any foreign
jurisdiction. Unless delivered to Secured Party (as such term is defined in that
certain Security Agreement dated as of February 5, 2004, by and among Debtors
and such Secured Party (the “First Lien Security Agreement”)) or Secured Party
shall otherwise consent in writing (which consent may be revoked), each Debtor
shall deliver to Secured Party all Collateral (and take all other steps
requested by Secured Party with respect to such Collateral) consisting of
negotiable Documents, letters of credit (in which Debtor is the beneficiary
thereof), certificated securities, Chattel Paper and Instruments (in each case,
accompanied by stock powers, allonges or other instruments of transfer executed
in blank) promptly after such Debtor receives the same. Each Debtor shall
provide Secured Perty with prompt written notice if Debtor acquires any
commercial tort claims (as defined in the Code) and unless otherwise consented
by Secured Party, each Debtor shall enter into a supplement to this Agreement,
granting to Secured Party a Lien in such commercial tort claim

5. Intellectual Property Security Agreement. Concurrently herewith, the Debtors
are also executing and delivering to the Secured Party an Intellectual Property
Security Agreement pursuant to which each Debtor is granting to the Secured
Party security interests in certain Collateral consisting of, among other
things, patents, patent rights and trademarks. The provisions of the
Intellectual Property Security Agreement are supplemental to the provisions of
this Agreement, and nothing contained in the Intellectual Property Security
Agreement shall derogate from any of the rights or remedies of the Secured Party
hereunder. Neither the delivery of, nor anything contained in, the Intellectual
Property Security Agreement shall be deemed to prevent or postpone the time of
attachment or perfection of any security interest in such Collateral created
hereby.

6. Representations and Warranties Concerning Debtors’ Legal Status.

(a) North American Technologies Group, Inc. represents and warrants to the
Secured Party as follows: (i) North American Technologies Group, Inc.’s exact
legal name is North American Technologies Group, Inc., (ii) North American
Technologies Group, Inc. is a Delaware corporation, (iii) North American
Technologies Group, Inc.’s organizational identification number is 2112835, and
(iv) North American Technologies Group, Inc.’s principal place of business is
429 Memory Lane, Marshall, Texas 75672.

(b) TieTek Technologies, Inc. represents and warrants to the Secured Party as
follows: (i) TieTek Technologies, Inc.’s exact legal name is TieTek
Technologies, Inc., (ii) TieTek Technologies, Inc. is a Texas corporation and a
wholly-owned subsidiary of North American Technologies Group, Inc., (iii) TieTek
Technologies, Inc.’s organizational identification number is 01373482-00, and
(iv) TieTek Technologies, Inc.’s principal place of business is 429 Memory Lane,
Marshall, Texas 75672.



--------------------------------------------------------------------------------

(c) TieTek LLC represents and warrants to the Secured Party as follows:
(i) TieTek, LLC’s exact legal name is TieTek LLC, (ii) TieTek LLC is a Delaware
limited liability company and a wholly-owned subsidiary of TieTek Technologies,
Inc., (iii) TieTek LLC’s organizational identification number is 3692537, and
(iv) TieTek LLC’s principal place of business is 429 Memory Lane, Marshall,
Texas 75672.

7. Covenants Concerning Debtors’ Legal Status. Debtors covenant with the Secured
Party as follows: (a) No Debtor will change its name, its place of business,
chief executive office or its mailing address; (b) if any Debtor does not have
an organizational identification number and later obtains one, such Debtor shall
forthwith notify the Security Party of such organizational identification
number; and (c) no Debtor will change its type of organization, jurisdiction or
organization or other legal structure.

8. Representations and Warranties Concerning Collateral, etc. Debtors further
represent and warrant to the Secured Party as follows: (a) Debtors are the
owners of or have other rights in or power to transfer the Collateral, free from
any right or claim of any person or any adverse lien, security interest or other
encumbrance, except for the security interest created by this Agreement and
other liens disclosed on Schedule I; (b) none of the Collateral constitutes, or
is the proceeds of, “farm products” as defined in Section 9-102(a)(34) of the
Uniform Commercial Code of the State; (c) none of the account debtors or other
persons obligated on any of the Collateral is a governmental authority covered
by the Federal Assignment of Claims Act or like federal, state or local statute
or rule in respect of such Collateral; (d) Debtors have at all times operated
their business in compliance with all applicable provisions of the federal Fair
Labor Standards Act, as amended, and with all applicable provisions of federal,
state, and local statutes and ordinances dealing with the control, shipment,
storage or disposal of hazardous materials or substances; and (e) all other
information set forth herein or otherwise provided to the Secured Party
pertaining to the Collateral is accurate and complete.

9. Covenants Concerning Collateral, etc. Debtors further covenant with the
Secured Party as follows:

9.1 the Collateral, to the extent not in the possession of the Secured Party (as
defined in the First Lien Security Agreement) or not delivered to the Secured
Party and except as contemplated in Section 9.8 hereof, will be kept at 429
Memory Lane, Marshall, Texas 75672, and no Debtor will remove the Collateral
(other than any Inventory sold in the ordinary course of business) from such
locations, without the prior written consent of Secured Party (which consent
shall be given in Secured Party’s sole discretion);

9.2 except for the security interest herein granted and liens disclosed on
Schedule I, Debtors shall be the owners of or have other rights in the
Collateral free from any right or claim of any other person, lien, security
interest or other encumbrance, and Debtors shall defend the same against all
claims and demands of all persons at any time claiming the same or any interests
therein adverse to the Secured Party;



--------------------------------------------------------------------------------

9.3 Debtors shall not pledge, mortgage or create, or suffer to exist any right
of any person in or claim by any person to the Collateral, or any security
interest, lien or encumbrance in the Collateral in favor of any person, other
than the Secured Party except for liens disclosed on Schedule I;

9.4 Debtors will keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon;

9.5 Debtors will permit the Secured Party, or its designee, to inspect the
Collateral at any reasonable time, wherever located;

9.6 Debtors will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of such Collateral or incurred in connection with this Agreement;

9.7 Debtors will continue to operate, their business in compliance with all
applicable provision of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state, and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
material or substances; and

9.8 Debtors will not sell or otherwise dispose of, or offer to sell or otherwise
dispose of, the Collateral or any interest therein except for sales of inventory
in the ordinary course of business.

10. Insurance and Risk of Loss.

10.1 Debtors will insure the Collateral in accordance with Secured Party’s
reasonable requirements regarding choice of carrier, risks insured against, and
amount of coverage. Policies must be written in favor of Debtors, be endorsed to
name Secured Party as an additional insured or as otherwise directed in writing
by Secured Party, and provide that Secured Party will receive at least ten
(10) days’ notice before cancellation or change in coverage. Debtors must
provide copies of the policies or certificates, and any renewals, to Secured
Party.

10.2 Debtors assume all risk of loss to the Collateral.

10.3 Debtors appoint Secured Party as attorney-in-fact to collect any returned
unearned premiums and proceeds of any insurance on the Collateral and to endorse
and deliver to Secured Party any payment from such insurance made payable to
Debtors. Debtors’ appointment of Secured Party as Debtors’ agent is coupled with
an interest.

10.4 In the event of failure by the Debtors to provide and maintain insurance as
herein provided, the Secured Party may, at its option, provide such insurance
and charge the amount thereof to the Debtors. The Debtors shall furnish the
Secured Party with certificates of insurance and policies evidencing compliance
with the foregoing insurance provision.



--------------------------------------------------------------------------------

11. Collateral Protection Expenses; Preservation of Collateral.

11.1 Expenses Incurred by Secured Party. In the Secured Party’s discretion, if
the Debtors fail to do so, the Secured Party may discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, maintain any
of the Collateral, make repairs thereto and pay any necessary filing fees or
insurance premiums. The Debtors agree to reimburse the Secured Party on demand
for all expenditures so made. These expenses will bear interest from the date of
advance at the rate of 18% per annum and are payable on demand at the place
where the Obligations are payable. These expenses and interest are part of the
Obligations and are secured by this Agreement. The Secured Party shall have no
obligation to the Debtors to make any such expenditures, nor shall the making
thereof be construed as the waiver or cure of any Event of Default.

11.2 Secured Party’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Debtors shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
the Debtors thereunder. The Secured Party shall not have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Secured Party of any payment relating to
any of the Collateral, nor shall the Secured Party be obligated in any manner to
perform any of the obligations of the Debtors under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times. The Secured Party shall use reasonable care with respect to
the Collateral in its possession or under its control. The Secured Party shall
not have any other duty as to any Collateral in its possession or control or in
the possession or control of any agent or nominee of the Secured Party, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

12. An Event of Default. An “Event of Default” shall be deemed to have occurred
hereunder if:

12.1 Debtors fail to timely pay the Obligations or Debtors fail to perform any
obligation or covenant in this Agreement or the Loan Documents as or when due to
be paid or performed;

12.2 any warranty, covenant or representation in the Security Agreement or the
Intellectual Property Security Agreement between Debtors, on the one hand, and
Secured Party, on the other, in this Agreement is materially false when made;

12.3 an Event of Default has occurred under the Loan Agreement; or



--------------------------------------------------------------------------------

12.4 any Collateral is impaired by loss, theft, damage, levy and execution,
issuance of an official writ or order of seizure, or destruction, unless it is
promptly replaced with Collateral of like kind and quality or restored to its
former condition.

13. Remedies.

13.1 If an Event of Default exists, Secured Party may:

 

  (a) demand, collect, convert, redeem, settle, compromise, receipt for, realize
on, sue for, and adjust the Collateral either in Secured Party’s or any Debtor’s
name, as Secured Party desires, or take control of any proceeds of the
Collateral and apply the proceeds against the Obligations;

 

  (b) take possession of any Collateral to the extent not in possession of the
Secured Party (as defined under the First Lien Security Agreement) or not
already in Secured Party’s possession, without demand or legal process, and for
that purpose, Debtors grant Secured Party the right to enter any premises where
the Collateral may be located;

 

  (c) without taking possession, sell, lease or otherwise dispose of the
Collateral at any public or private sale in accordance with law;

 

  (d) exercise any rights and remedies granted by law or this Agreement;

 

  (e) notify obligors on the Collateral to pay Secured Party directly;

 

  (f) as Debtors’ agent, make any endorsements in any Debtor’s name and on such
Debtor’s behalf of any instruments in the Collateral and to any proceeds of the
Collateral;

 

  (g) and enforce all rights, including voting rights, available to an owner of
the Collateral; and

 

  (h) transfer record ownership of any Collateral to Secured Party.

13.2 Foreclosure of this security interest by suit does not limit Secured
Party’s remedies, including the right to sell the Collateral under the terms of
this Agreement. Secured Party may exercise all remedies at the same or different
times, and no remedy is a defense to any other. Secured Party’s rights and
remedies include all those granted by law and those specified in this Agreement.

13.3 Secured Party’s delay in exercising, partial exercise of, or failure to
exercise any of its remedies or rights does not waive Secured Party’s rights to
subsequently



--------------------------------------------------------------------------------

exercise those remedies or rights. Secured Party’s waiver of any default does
not waive any other default by any Debtor. Secured Party’s waiver of any right
in this Agreement or of any default is binding only if it is in writing. Secured
Party may remedy any default without waiving it.

13.4 If Secured Party sells any of the Collateral on credit, Debtors will be
credited only with payments actually made by the purchaser and received by
Secured Party for application to the indebtedness of the purchaser. If the
purchaser fails to pay for the Collateral, Secured Party may resell the
Collateral and Debtors will be credited with the proceeds of the sale.

13.5 Each Debtor shall remain liable for any deficiency if the proceeds of any
sale or disposition of the Collateral are insufficient to pay all Obligations,
including any attorneys’ fees and other expenses incurred by the Secured Party
to collect such deficiency.

13.6 If Secured Party purchases any of the Collateral being sold, Secured Party
may pay for the Collateral by crediting the purchase price against the
Obligations.

13.7 Secured Party has no obligation to marshal any assets in favor of or
against any Debtor, any of the Obligations, or any other obligation owned to
Secured Party by any Debtor or any other person.

13.8 If the Collateral is sold after default, recitals in the bill of sale or
transfer will be prima facie evidence of their truth and all prerequisites to
the sale specified by this Agreement and by law will be presumed satisfied.

14. Power of Attorney.

14.1 Appointment and Powers of Secured Party. Each Debtor hereby irrevocably
constitutes and appoints the Secured Party and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of such Debtor or in
the Secured Party’s own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and the other Loan Documents and, without limiting
the generality of the foregoing, hereby gives said attorneys the power and
right, on behalf of such Debtor, without notice to or assent by such Debtor, to
do the following: upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Secured Party were the absolute owner thereof for all
purposes, and to do, at the Debtor’s expense, at any time, or from time to time,
all acts and things which the Secured Party deems necessary or useful to
protect, preserve or realize upon the Collateral and the Secured Party’s
security interest therein, in order to effect the intent of this Agreement, all
at least as fully and effectively as the Debtor might do, including, without
limitation, (i) the filing and prosecuting of registration and transfer
applications with the appropriate federal, state, local or other agencies or
authorities with respect to trademarks, copyrights, and patentable inventions



--------------------------------------------------------------------------------

and processes, (ii) upon written notice to the Debtors, the exercise of voting
rights with respect to voting securities, which rights may be exercised, if the
Secured Party so elects, with a view to causing the liquidation of assets of the
issuer of any such securities, (iii) change the mailing address of any Debtor,
open a post office box on behalf of any Debtor, open mail for any Debtor, and
ask, demand, collect, give acquittances and receipts for, take possession of,
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, and
notices in connection with any property of any Debtor; (iv) effect any repairs
to any asset of any Debtor, or continue to obtain any insurance and pay all or
any part of the premiums therefor and costs thereof, and make, settle and adjust
all claims under such policies of insurance, and make all determinations and
decisions with respect to such policies; (v) pay or discharge any taxes, liens,
security interests, or other encumbrances levied or placed on or threatened
against any Debtor or its property; (vi) defend any suit, action or proceeding
brought against any Debtor if such Debtor does not defend such suit, action or
proceeding or if Secured Party reasonably believes that such Debtor is not
pursuing such defense in a manner that will maximize the recovery to Secured
Party, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Secured Party may deem reasonably appropriate; (vii) file or prosecute any
claim, litigation, suit or proceeding in any court of competent jurisdiction or
before any arbitrator, or take any other action otherwise deemed appropriate by
Secured Party for the purpose of collecting any and all such moneys due to any
Debtor whenever payable and to enforce any other right in respect of such
Debtor’s property; (viii) cause the certified public accountants then engaged by
Debtors to prepare and deliver to Secured Party at any time and from time to
time, promptly upon Secured Party’s request, the following reports: (1) a
reconciliation of all accounts; (2) an aging of all accounts, (3) trial
balances, (4) test verifications of such accounts as Secured Party may request,
and (5) the results of each physical verification of inventory if any;
(vix) communicate in its own name with any party to any contract with regard to
the assignment of the right, title and interest of any Debtor in and under the
contracts and other matters relating thereto; (vx) to file such financing
statements with respect to this Agreement, with or without Debtors’ signatures,
or to file a photocopy of this Agreement in substitution for a financing
statement, as the Secured Party may deem appropriate and to execute in Debtors’
name such financing statements and amendments thereto and continuation
statements which may require Debtors’ signatures; and (vxi) execute, in
connection with sale provided for in any Loan Document, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral and to otherwise direct such sale or resale, all as though Secured
Party were the absolute owner of the property of Debtors for all purposes, and
to do, at Secured Party’s option and Debtors’ expense, at any time or from time
to time, all acts and other things that Secured Party reasonably deems necessary
to perfect, preserve, or realize upon Debtors’ property or assets and Secured
Party’s Liens thereon, all as fully and effectively as Debtors might do.

14.2 Ratification by Debtors. To the extent permitted by law, the Debtors hereby
ratify all that said attorneys shall lawfully do or cause to be done by virtue
hereof. This power of attorney is a power coupled with an interest and is
irrevocable.

14.3 No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it



--------------------------------------------------------------------------------

to exercise any such powers. The Secured Party shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its affiliates, officers, directors, employees, agents
or representatives shall be responsible to any Debtor for any act or failure to
act (except for the Secured Party’s own gross negligence or willful misconduct
as determined by a court of competent jurisdiction), nor for any punitive,
exemplary, indirect or consequential damages.

15. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on the Secured Party to exercise remedies in a commercially
reasonable manner, the Debtors acknowledge and agree that it is not commercially
unreasonable for the Secured Party:

15.1 to fail to incur expenses reasonably deemed significant by the Secured
Party to prepare Collateral for disposition or otherwise to fail to complete raw
material or work in process into finished goods or other finished products for
disposition;

15.2 to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of;

15.3 to fail to exercise collection remedies against account debtors or other
persons obligated on Collateral or to fail to remove liens or encumbrances on or
any adverse claims against Collateral;

15.4 to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists;

15.5 to advertise dispositions of Collateral through publications or media of
general circulation, whether or not the Collateral is of a specialized nature;

15.6 to contact other persons, whether or not in the same business as the
Debtors, for expressions of interest in acquiring all or any portion of the
Collateral;

15.7 to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature;

15.8 to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets;

15.9 to dispose of assets in wholesale rather than retail markets;

15.10 to disclaim disposition warranties;



--------------------------------------------------------------------------------

15.11 to purchase insurance or credit enhancements to insure the Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral; or

15.12 to the extent deemed appropriate by the Secured Party, to obtain the
services of other brokers, investment bankers, consultants, and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral. The Debtors acknowledge that the purpose of this
Section 15 is to provide non-exhaustive indications of what actions or omissions
by the Secured Party would fulfill the Secured Party’s duties under the Uniform
Commercial Code or other law of the State or any other relevant jurisdiction in
the Secured Party’s exercise of remedies against the Collateral and that other
actions or omissions by the Secured Party shall not be deemed to fail to fulfill
such duties solely on account of not being indicated in this Section 15. Without
limitation upon the foregoing, nothing contained in this Section 15 shall be
construed to grant any rights to the Debtors or to impose any duties on the
Secured Party that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section 15.

16. No Waiver by Secured Party, etc. The Secured Party shall not be deemed to
have waived any of its rights or remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by the Secured
Party. No delay or omission on the part of the Secured Party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion. All rights and remedies
of the Secured Party with respect to the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively or concurrently at such
time or at such times as the Secured Party deems expedient.

17. Suretyship Waivers by Debtors. The Debtors waive demand, notice, protest,
notice of acceptance of this Agreement, notice of credit extended, Collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description. With respect to both the Obligations and
the Collateral, the Debtors assent to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
or failure to perfect any security interest in any Collateral, to the addition
or release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Secured Party may deem advisable. The Secured Party shall have no duty as to the
collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in Section 11.2.
The Debtors further waive any and all other suretyship defenses.

18. Marshalling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in



--------------------------------------------------------------------------------

respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, the Debtors hereby agree that they
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Debtors hereby
irrevocably waive the benefits of all such laws.

19. Proceeds of Dispositions; Expenses. The Debtors shall pay to the Secured
Party on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by the Secured Party in protection, preserving
or enforcing the Secured Party’s rights and remedies under or in respect of any
of the Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale or other disposition
of the Collateral shall, to the extent actually received in cash, be applied to
the payment of the Obligations in such order or preference as the Secured Party
may determine, proper allowance and provision being made for any Obligations not
then due. Upon the final payment and satisfaction in full in cash of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the Uniform Commercial Code of the State, any excess shall be
returned to the Debtors. In the absence of final payment and satisfaction in
full in cash of all of the Obligations, the Debtors shall remain liable for any
deficiency.

20. Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

21. Waiver of Judicial Procedural Matters. DEBTORS HEREBY EXPRESSLY AND
UNCONDITIONALLY WAIVE, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING IN
CONNECTION WITH ANY OF THE LOAN DOCUMENTS, ANY AND EVERY RIGHT IT MAY HAVE TO
(I) INJUNCTIVE RELIEF, (II) A TRIAL BY JURY, (III) INTERPOSE ANY COUNTERCLAIM
THEREIN (OTHER THAN A COMPULSORY COUNTERCLAIM) AND (IV) HAVE THE SAME
CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. Nothing
herein contained shall prevent or prohibit Debtors from instituting or
maintaining a separate action against Secured Party with respect to any asserted
claim.

22. Headings. The headings of each section of this Agreement are for convenience
only and shall not define or limit the provisions thereof.

23. Binding on Successors and Permitted Assigns. This Agreement and all rights
and obligations hereunder shall be binding upon the Debtors and their respective
successors and assigns (including any debtor-in-possession on behalf of any
Debtor), and shall inure to the benefit of the Secured Party and its successors
and assigns. Assignment of any part of the Obligations and Secured Party’s
delivery of any part of the Collateral will fully discharge Secured Party from
responsibility for that part of the Collateral. If such an assignment is made,



--------------------------------------------------------------------------------

Debtors will render performance under this Agreement to the assignee. Debtors
waive and will not assert against any assignee any claims, defenses or setoffs
that Debtors could assert against Secured Party except defenses that cannot be
waived. All representations, warranties, and obligations are joint and several
as to Debtors. No Debtor may assign, sell or otherwise transfer any interest in
or obligations under this Agreement.

24. Severability. If any term of this Agreement shall be held to be invalid,
illegal or unenforceable, the validity of all other terms hereof shall in no way
be affected thereby, and this Agreement shall be construed and be enforceable as
if such invalid, illegal or unenforceable term had not been included herein. The
Debtors acknowledge receipt of a copy of this Agreement.

25. Notice. Notice is reasonable if it is mailed, postage prepaid, to Debtors at
Debtors’ Mailing Address at least ten (10) days before any public sale or ten
(10) days before the time when the Collateral may be otherwise disposed of
without further notice to Debtors.

26. Lien Status. This security interest will neither affect nor be affected by
any other security for any of the Obligations. Neither extensions of any of the
Obligations nor releases of any of the Collateral will affect the priority or
validity of this security interest.

27. Amendment. This Agreement may be amended only by an instrument in writing
signed by Secured Party and Debtors.

28. Interest. Interest on the Obligations secured by this Agreement will not
exceed the maximum amount of nonusurious interest that may be contracted for,
take, reserved, charged or received under law. Any interest in excess of that
maximum amount will be credited on the principal of the Obligations or, if that
has been paid, refunded. On any acceleration or required or permitted
prepayment, any such excess will be canceled automatically as of the
acceleration or prepayment or, if already paid, credited on the principal of the
Obligations or, if the principal of the Obligations has been paid, refunded.
This provision overrides any conflicting provisions in this and all other
instruments concerning the Obligations.

29. No Prohibited Liens. In no event may this Agreement create a lien prohibited
by law.

30. Subordination. The Secured Party hereby acknowledges that the First Lien
Lender has been granted Liens upon certain Assets of Debtors to secure the
Senior Indebtedness. The Liens of the First Lien Lender on such Assets, to the
extent such Liens secure Senior Indebtedness, are and shall be senior and prior
in right to the Liens of the Secured Party on the Assets, and such Liens of the
Secured Party on the Assets are and shall be junior and subordinate to the Liens
of the First Lien Lender, to the extent such Liens secure Senior Indebtedness.
Except with respect to proceeds of such Assets securing the Senior Indebtedness,
this Agreement shall not subordinate payment of the Loans.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the Debtors have caused this
Agreement to be duly executed as of the date first above written.

 

  DEBTORS:   NORTH AMERICAN TECHNOLOGIES GROUP, INC., a Delaware corporation
Attest:    

Joe B. Dorman

  By:  

/s/

  Name:  

D. Patrick Long

  Its:  

Chief Executive Officer

  Federal ID #:  

33-0041789

  TIETEK TECHNOLOGIES, INC., a Texas corporation Attest:    

Joe B. Dorman

  By:  

/s/

  Name:  

D. Patrick Long

  Its:  

Chief Executive Officer

  Federal ID #:  

 



--------------------------------------------------------------------------------

  TIETEK LLC, a Delaware limited liability company Attest:  

Joe B. Dorman

  By:  

/s/

  Name:  

D. Patrick Long

  Title:  

Chief Executive Officer

  Federal ID #:  

52-2440303

  SECURED PARTY:   OPUS 5949 LLC (formerly known as TIE INVESTORS, LLC), a Texas
limited liability Company   By:   SAMMONS VPC, INC., a Delaware corporation,
Manager Attest: Yolanda Brown   By:  

/s/

  Name:   Heather Kreager   Title:   Sr. Vice President



--------------------------------------------------------------------------------

SCHEDULE I

TO SECOND LIEN SECURITY AGREEMENT

Liens

 

Debtor

  

Creditor

  

Second Collateral

  

Financing Statement No.

Tietek LLC    Citicapital Commercial Leasing Corporation   

1 Bobcat Skid Steer Loader S130 S/N 529217923

Alarm Pkg. 68” Lo-Pro Bkt. Exhaust Purifier Kits

1 Bobcat Skid Steer Loader S130 S/N 529217929

Alarm Pkg. 68” Lo-Pro Bkt.

Exhaust Purifier Kits

   2007 2119682 Tie Tek, LLC    Citicapital Commercial Corporation    1 Bobcat
Sweepers S/N 714418363 60” Sweeper    07-0026598805 TieTek, LLC    NMHG
Financial Services, Inc.    All of the equipment nor or hereafter leased by
Lessor to Lessee; and all accessions, additions, replacements, and substitutions
   07-0034187010 TieTek, LLC    Wells Fargo Equipment Finance, Inc.    One (1)
Terek Lift w/48” forks S/N: GTH1008A13394    08-0032763241 Tietek LLC    Opus
5949 LLC    All general intangibles, including without limitation, all patents
(issued and applied for), and copyrights, trademarks, trade names, licenses,
trade secrets an processes, an other intellectual property    2007 1008753

TieTek LLC

TieTek Technologies, Inc.

North American Technologies Group, Inc.

   Opus 5949 LLC   

All Assets

All Assets

All Assets except NATK Excluded Assets

  

2009 2580972

 

2009 2586672



--------------------------------------------------------------------------------

SCHEDULE II

TO SECOND LIEN SECURITY AGREEMENT

Commercial Tort Claims

NONE.